                 Case
                 Case2:20-mj-00987-VCF
                      2:20-mj-00987-VCF Document
                                        Document10
                                                 9 Filed
                                                   Filed12/01/20
                                                         12/01/20 Page
                                                                  Page41of
                                                                         of41




1                        UNITED STATES DISTRICT COURT
2                             DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00987-VCF-00059

4                    Plaintiff,                              [Proposed] Order on Stipulation to
                                                             Continue Preliminary Hearing and
5           v.                                               Deadline to Indict Defendant

6    DANIEL SCHELLSCHMIDT,

7                    Defendant.

8

9            Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludable in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14           IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
                                                                                       1/6/2021
15   for December 1, 2020 at the hour of 4:00 p.m., be vacated and continued to ___________ at

16   the hour of ___________.
                  4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

                            1
17           DATED this ___ day of December, 2020.

18

19                                                      HONORABLE CAM FERENBACH
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                        4
